Examiner’s Statement of Reasons for Allowance


Claims 1-8, 10-13, and 15-21 are not rejected under 35 U.S.C. § 101, because, as amended in Applicant’s 11/30/2021 response, they are directed to a judicial exception (e.g., an abstract idea, etc.) but recite a practical application under the 2019 PEG, October update.  According to the 2019 PEG, “[a] claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” 2019 PEG at 54. One of the exemplary considerations for practical integration is “an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.” Id. at 55 (emphasis added). 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.(2014); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/ fdsys/pkg/ FR-2014-12- 16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; and memoranda.
In this application, the totality of the claim language effects a practical application of a long standing commercial practice (determining merchant category code shift behavior).  The claims require identifying, via one or more processors, a target merchant operating in one or more industries; determining, via the one or more processors, a peer set of merchants that operate in the same one or more industries as the target merchant; receiving, over a payment network, a first dataset D1 stored in a database, wherein the first dataset D1 comprises peer transaction data for all merchants in the peer set of merchants that operate in the one or more industries during a first time period; receiving, over the payment network, a second dataset D2 stored in the database, wherein the second dataset D2 comprises merchant transaction data for the target merchant during the first time period, wherein the merchant transaction data includes industry transaction data for the one or more industries in which the target merchant operates, and wherein the industry transaction data for the one or more industries is comprised of merchant category code transaction data for one or more merchant category codes that comprise the one or more industries; calculating, via the one or more processors, one or more merchant consistency ratios using the first dataset D1 and the second dataset D2, wherein the merchant consistency ratios are calculated under the formula listed in the claim wherein x is transaction volume during a baseline time period and y is transaction volume during an observation time period, and cov(x,y) is the covariance of x and y, a, is the standard deviation of x, and a, is the standard deviation of y; calculating, via the one or more processors, an industry ratio for each of the one or more industries using the second dataset D2; calculating, via the one or more processors, a merchant category code ratio for the one or more merchant category codes 
The amended claims recite sufficient additional elements that integrate the invention into a practical application. For example, amended claims 1 and 16 include the recitation of: identifying, via one or more processors, a target merchant operating in one or more industries; receiving, over a payment network, a first dataset D1 stored in a database, wherein the first dataset D1 comprises peer transaction data for all merchants in the peer set of merchants that operate in the one or more industries during a first time period; receiving, over the payment network, a second dataset D2 stored in the database, wherein the second dataset D2 comprises merchant transaction data for the target merchant during the first time period; calculating, via the one or more processors, one or more merchant consistency ratios using the first dataset D1 and the second dataset D2; calculating, via the one or more processors, an industry ratio for each of the one or more industries using the second dataset D2, a merchant category code ratio for the one or more merchant category codes using dataset D2 and a specific algorithm; determining, via the one or more processors, whether the target merchant exhibits 
As per the prior art, it would require improper hindsight and piecemeal to construct a proper § 103 rejection of the claims as amended.  More particularly, the formulas added via amendment, are not taught by and therefore overcome, the prior art references of record (PARR). 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082. The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105. The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J JACOB/Examiner, Art Unit 3696